PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,399,872
Issue Date: July 26, 2016
Application No. 14/053,210
Filing or 371(c) Date: October 14, 2013
Attorney Docket No. 1275JW-61395-C
For: SYSTEM FOR MOUNTING OBJECTS TO POLYMERIC MEMBRANES 


:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.378(b), filed October 18, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of James E Walton appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by July 26, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.



Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        

cc:	LAW OFFICES OF JAMES E. WALTON, PLLC
	1169 N. BURLESON BLVD
	SUITE 107-328
	BURLESON, TX  76028